     Case 1:19-cv-00773-DAD-EPG Document 12 Filed 04/20/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SALVADOR JIMENEZ,                                  No. 1:19-cv-00773-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   RALPH DIAZ,
                                                        (Doc. Nos. 9, 10)
15                      Defendants.
16

17          Plaintiff Salvador Jimenez is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 3, 2019, plaintiff filed his complaint in this action alleging that defendants were

21   acting with deliberate indifference to conditions posing a substantial risk of serious harm to

22   plaintiff in violation of the Eighth Amendment. (Doc. No. 1.) Alongside the complaint, plaintiff

23   filed motions for a temporary restraining order and preliminary injunction. (Id. at 7–15.)

24          On October 28, 2019, the assigned magistrate judge screened plaintiff’s complaint and

25   concluded that it failed to state any cognizable claims. (Doc. No. 8.) The screening order

26   contained notice to plaintiff that he could either file an amended complaint within thirty (30) days

27   from the date of service to attempt to cure the noted deficiencies or notify the court of his intent to

28   stand on his complaint. (Id. at 8.) The magistrate judge also issued findings and
                                                       1
     Case 1:19-cv-00773-DAD-EPG Document 12 Filed 04/20/20 Page 2 of 3

 1   recommendations on October 28, 2019, recommending that plaintiff’s motion for a temporary

 2   restraining order and preliminary injunction be denied. (Doc. No. 9.) Those findings and

 3   recommendations contained notice that any objections thereto were to be filed within twenty-one

 4   (21) days after service. (Id. at 6–7.) Plaintiff did not respond in any way to the screening order.

 5           Accordingly, on January 16, 2020, the magistrate judge issued findings and

 6   recommendations recommending dismissal of this action due to plaintiff’s failure to state a claim

 7   upon which relief can be granted, failure to comply with a court order, and failure to prosecute.

 8   (Doc. No. 10.) The findings and recommendations contained notice that any objections thereto

 9   were to be filed within twenty-one (21) days after service. (Id. at 3–4.) To date, plaintiff has

10   neither filed an amended complaint, notified the court of his intent to stand on his complaint, nor

11   submitted objections to either set of findings and recommendations.1

12           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

13   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

14   court finds the findings and recommendations to be supported by the record and proper analysis.

15           Accordingly:

16           1. The findings and recommendations issued on October 28, 2019 (Doc. No. 9) are

17              adopted in full;

18   /////

19
     1
       The October 28, 2019 screening order and findings and recommendations addressing plaintiff’s
20   request for preliminary relief were returned to the court by the U.S. Postal Service as
21   “Undeliverable, out to court,” while the January 16, 2020 findings and recommendations were
     returned to the court as “Undeliverable, Out to Court/Paroled.” Local Rule 183(b) provides that
22
                    [a] party appearing in propria persona shall keep the Court and
23                  opposing parties advised as to his or her current address. If mail
                    directed to a plaintiff in propria persona by the Clerk is returned by
24                  the U.S. Postal Service, and if such plaintiff fails to notify the Court
                    and opposing parties within sixty-three (63) days thereafter of a
25                  current address, the Court may dismiss the action without prejudice
                    for failure to prosecute.
26
27   The court notes that it has been over sixty-three days since the screening order and both findings
     and recommendations were returned to the court as undeliverable, and plaintiff has not notified
28   the court of a change of his address of record.
                                                       2
     Case 1:19-cv-00773-DAD-EPG Document 12 Filed 04/20/20 Page 3 of 3

 1         2. Plaintiff’s motion for a temporary restraining order and preliminary injunction (Doc.

 2               No. 1) is denied;

 3         3. The findings and recommendations issued on January 16, 2020 (Doc No. 10) are

 4               adopted;

 5         4. This action is dismissed due to plaintiff’s failure to state a cognizable claim, failure to

 6               comply with a court order, and failure to prosecute; and

 7         5. The Clerk of the Court is directed to close this case.

 8   IT IS SO ORDERED.
 9
        Dated:     April 18, 2020
10                                                        UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
